DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a Continuation of application 12/095,584 filed 28 August 2009, now U.S. Patent 10,667,512, which is a National Stage entry of International Application PCT/GB2006/002878 filed 3 August 2006, which claims the benefit of provisional application 60/741,129 filed 30 November 2005.

Status of the Claims
Claims 1-9, 13-17, 19, 20, 22, 23, 29, and 30 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 6-9, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jamas (U.S. 5,032,401), in view of Wheatcroft (U.S. 6,444,448), and Franklin (U.S. 6,130,253).
The instant claims are directed to agricultural pesticides and the methods of their use in controlling or treating insect or arachnid infestations by the application of a composition containing hollow glucan particles which encapsulate terpenes including citral as well as optionally citral, eugenol, and thymol, to a variety of surfaces.
Jamas discloses pharmaceutical formulations of active drugs incorporated within hollow glucan particles derived from yeast cell walls, among others.  (C.1, L.41 – C.2, L.8).  Use of glucan particles affords multiple advantages to such drug delivery, including prolonged release of the drug, protection from degradative mechanisms including hydrolysis (C.1, L.50-54), and a biodegradable carrier.  (C.4, L.18-19).  Jamas is careful to clearly indicate that, within the disclosure of the ‘401 patent, “Drug” is to be interpreted expansively, encompassing “any composition or substance which will produce a pharmacologic response.”  (C.4, L.324-37).
Jamas does not specifically recite the inclusion of pesticides, let alone terpene pesticides, in the glucan particles, nor is their use in the control or killing of insect or arachnid populations discussed.  However, given the broad definition of a “Drug” provided by the Jamas disclosure, as well as the use of a glucan carrier, the skilled artisan would be led to the disclosure of Wheatcroft, which specifically envisions an agriculturally acceptable glucan pesticide composition.  (C.6, L.6-10).  While it is unclear whether the glucan compositions specifically disclosed by Wheatcroft retain the hollow configuration required by the instant claims, when viewed in combination with the disclosure of Jamas, the skilled artisan at the time of the instant invention would have recognized that such hollow glucan particles were readily available and 
The Wheatcroft disclosure nevertheless does not address the identity of the pesticide to be incorporated, nor are specific steps of treating insects or plants subject to insecticidal infestation described.  This is cured by the disclosure of Franklin, which discloses the control of pest infestations of man and their environment by the use of a combination of citral and terpenes.  (C.1, L.15-25).  Specifically, Franklin discloses the killing of pests including lice and mites by the application of such citral and terpene containing compositions.  (C.1, L.30-55).  Additional pests killable by the application of such citral/terpene compositions include, but are not limited to, brown ants.  (C.21, L.51 – C.27, L.35). A particularly preferred terpene is eugenol.  (C.16, L.17-25).  These terpene/citral compositions are useful in a variety of manners disclosed by Franklin, including laundry additives (C.34, L.55-56), animal drenches or dips (C.38, L.38-39), shampoos (C.37, L.52-54), and aqueous sprays intended to be used on areas infested by arthropods, which implies that the citral/terpene composition is applied directly to them, and left in place until a subsequent application.  (C.39, L.6 - C.40, L.23).  Such a composition demonstrates excellent insecticidal properties when used against red spider mites.  (Id.).
Then, combinations of citral and terpenes, including eugenol, then were know as of the time of the instant application to be effective when used as sprays against terrestrial arthropods, including red spider mites.  Combined with the teaching that hollow glucan cell wall particles are excellent biodegradable and dose-prolonging carriers used for the delivery of pharmacologically active agents, the skilled artisan as of the time of the instant invention would have been .

Claims 1-9, 13-17, 19, 22, 23, 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jamas in view of Wheatcroft and Franklin as applied to claims 1-4, 6-9, and 29 above, and further in view of Bessette (U.S. PGPub. 2003/0194454).
Jamas as modified by Wheatcroft and Franklin suggest the desirability of using citral/terpene combinations enclosed within hollow glucan particles for the sustained and biodegradable killing of insects including lice, mites, and the red spider mite in particular.  However, Jamas in view of Wheatcroft and Franklin do not specifically disclose the treatment of plant leaves, or treating the infestations of a plant by the application of such citral/terpene combinations, nor are two-spotted spider mites specifically disclosed as treatable by such a composition.
However, looking to the disclosure of Bessette, pesticides containing essential oils, specifically and primarily rosemary and/or wintergreen oil (Para. 46), but also including citral, thymol, and eugenol (Para. 60), are known to be effective in the treatment of infestations of a wide variety of pests (Para. 30, 34-42), as well as in the protection of locations treated with such compositions.  (Para. 6).  Specifically Bessette envisions treating crops or plants (Para. 21), by means such as foliage application (Para. 66, 79) to kill or treat infestations of a wide variety of pests.  (Para. 77).  Indeed, two-spotted spider mites are among the specific pests which the application of such essential-oil containing pesticides is directed.  (Id.).
.

Claims 1-9, 13-17, 19, 20, 22, 23, 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jamas in view of Wheatcroft, Franklin, and Bessette as applied to claims 1-9, 13-17, 19, 22, 23, 29, and 30 above, and further in view of Sances (Frank Sances, Nick Toscano, & Lyle Gaston, Minimization of Pesticide residues on Head Lettuce: Within-Head Residue Distribution of Selected Insecticides, 85 J Econ. Etymol. 202 (1992)) (of record in parent ‘584 application).
Jamas in view of Wheatcroft, Franklin, and Bessette suggest a variety of uses for citral/terpene containing hollow glucan particles, including the pesticidal use of such compositions when applied to plants.  No specific mention is made of applying such compositions shortly before harvest, for example within 21 days of a harvest.  However, looking to the disclosure of Sances, application of pesticides to agricultural crops is commonly provided for at intervals of 5, 9, and 13 days prior to harvest, and less commonly at 2 and 19 days prior to harvest.  Given the general state of knowledge possessed by the skilled artisan concerning useful .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-9, 13-17, 19, 20, 22, 23, 29, and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent 10,638,750 in view of Wheatcroft, Franklin, Bessette, and Sances, discussed above.  
The ‘750 patent claims both hollow glucan particle compositions containing terpenes, in specific embodiments citral, eugenol, thymol, or combinations thereof, as well as methods of killing microorganisms using such compositions when applied to plants, but does not specifically claim the insecticidal use of such compositions.  However, looking to the combined disclosures of Wheatcroft, Franklin, Bessette, and Sances, hollow glucan particle compositions containing terpenes, specifically citral, eugenol, thymol, or combinations thereof are known to be useful in the killing of insects such as two-spotted spider mites and the treatment of the plants which they infest, either by spraying directly on the pests or the plants the infest, or by irrigation.  The instant claims and the claims of the ‘750 patent, taken with the knowledge possessed by the skilled artisan represented by the combined teachings of Wheatcroft, Franklin, Bessette, and Sances, therefore amount to the rearrangement of known processes according to known means well in the possession of a skilled artisan.  
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various compositions claimed by the ‘750 patent, combined with the recognized methods disclosed by the teachings of Wheatcroft, Franklin, Bessette, and Sances to arrive at the instant claims.

Claims 1-9, 13-17, 19, 20, 22, 23, 29, and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent 9,439,416 in view of Wheatcroft, Franklin, Bessette, and Sances, discussed above.  
The ‘416 patent claims both hollow glucan particle compositions containing terpenes, in specific embodiments citral, eugenol, thymol, or combinations thereof, as well as methods of killing microorganisms using such compositions when applied to plants, but does not specifically claim the insecticidal use of such compositions.  However, looking to the combined disclosures of Wheatcroft, Franklin, Bessette, and Sances, hollow glucan particle compositions containing terpenes, specifically citral, eugenol, thymol, or combinations thereof are known to be useful in the killing of insects such as two-spotted spider mites and the treatment of the plants which they infest, either by spraying directly on the pests or the plants the infest, or by irrigation.  The 
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various compositions claimed by the ‘416 patent, combined with the recognized methods disclosed by the teachings of Wheatcroft, Franklin, Bessette, and Sances to arrive at the instant claims.

Claims 1-9, 13-17, 19, 20, 22, 23, 29, and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent 10,667,512.


Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613